






Citation:



Hanny Magnetics
  v. 5908 Holding Ltd.



Date:
20030109











2003 BCCA 32



Docket:



CA029888





Registry:  Vancouver





COURT OF APPEAL
  FOR BRITISH COLUMBIA





ORAL REASONS FOR JUDGMENT





Before:







The Honourable Madam Justice Huddart





January 9, 2003









The Honourable Mr. Justice Mackenzie













The Honourable Mr. Justice Thackray















Vancouver,
        B.C.













BETWEEN:





HANNY MAGNETICS LIMITED





APPELLANT

(RESPONDENT)





AND:





5908 HOLDINGS LTD.





RESPONDENT

(PETITIONER)





AND:





HU ENTERPRISES LTD. and CANADIAN IMPERIAL

BANK OF COMMERCE





RESPONDENTS
























P.J. Reardon

K. Carteri





appearing
  for the Appellant





R.J. Argue



appearing
  for the Respondent







[1]

HUDDART, J.A.
: This
  appeal requires this court to consider once again the application of the
  anti-usury provisions of the
Criminal Code
to a commercial
  financing arrangement involving a letter of credit. When the credit advanced
  is the monetary value of a letter of credit, the application of s. 347 of the
Code
is not straightforward.

[2]

The sole question the parties raised on this
  appeal and before the trial judge is when credit was advanced for the purpose
  of calculating the effective rate of interest under s. 347(1)(a) of the
Code.

[3]

For an answer to that question, the parties sought
  guidance in this Courts reasons in
Kebet Holdings Ltd. v. 351173 B.C.
  Ltd
., (1992), 74 B.C.L.R. (2d) 198, [1992] B.C.J. No. 2735 (C.A.)
  [Q.L.], where the delivery of a letter of credit also formed part of the
  parties' financing arrangement.  In that case, the effect of the financing
  arrangement implemented 2 May 1989 was that the borrower received $1 million
  and an irrevocable letter of credit for $421,830 payable to a creditor on its
  behalf on 8 January 1990.  Because the lender was an obligant
  under the letter of credit, as opposed to a guarantor, and payment of the
  $421,830 debt was seen as a certainty, the court treated the letter of credit
  as an irrevocable promise to advance funds in the future.  At paras. 22 and
  23, Gibbs J.A. explained why the chambers judge had correctly found the
  effective annual rate of interest exceeded 60%, writing:

22. According to accepted accounting and
  actuarial principles, if two parties enter into an agreement today for future
  financing, the effective interest rate is calculated on the basis of the amount
  of time the actual funds of the promisor are held by or for the benefit of
    the promisee. 
  For instance, if one party enters into an agreement with another to borrow a
  sum of money for a term beginning one year in the future, the interest under
  the agreement does not begin to accumulate until after the money is advanced by
  the lender to the borrower, or at least until the money is no longer under the
  control or use of the lender.  The fact that there is an agreement to advance
  the funds one year before the funds are actually advanced is irrelevant to
  the interest rate calculation.



23. Applying this reasoning it is apparent that
  the letter of credit was not "credit advanced" at all as at May 2,
  1989.  It was credit advanced as at 8 January 1990.  So regarded, on the evidence,
  the application of generally accepted actuarial practices and principles yields
  an effective interest rate of 148.29%.







[4]

The financing arrangement in this case has a
  different effect.

[5]

Hu Enterprises Ltd. granted a second mortgage to
  Peoples Trust Company to finance construction at a congregate care facility
  it owned in White Rock. As a condition for its insurance of that mortgage CMHC
  required Hu to deliver an irrevocable letter of credit in the amount of $2.49
  million to Peoples Trust to secure Hus indebtedness.  By agreement with Hu,
  5908 obtained the Letter of Credit from ABN-AMRD and delivered it to Peoples
  Trust on 1 August 1997.  On 6 July 1998, Hu provided a general security
  agreement, and a third mortgage in favour of 5908, containing these provisions:

Interest Rate



From and after August 1, 1997 until all amounts
  owing are repaid in full and until the Letter of Credit has been returned to
  the Lender, not drawn upon, interest shall be payable on the Principal Amount
  owing at the rate of 15% per annum and shall be paid in full on or before
  August 7, 1999.  ALWAYS PROVIDED, and the Borrower acknowledges and agrees
  that the minimum interest payment under this mortgage shall not be less than
  $562,500...



"Principal Amount" means the amount
  of the Letter of Credit provided by the Lender at the request of the Borrower
  in connection with the developments of the Lands, which said amount was the sum
  of $2,490,000.00 as at the interest Adjustment Date.  The amount of the Letter
  of Credit shall for all purposes be deemed to be an advance of the Principal
  Amount secured by this Mortgage.  Until the Letter of Credit is surrendered
  without having been drawn upon, the Principal Amount shall be deemed to be
  principal monies unpaid and owing under this Mortgage and shall include all
  money that is after added to the Principal Amount under these mortgage terms.



...



"Defaults" as follows:



(j)  the Borrower defaults under the first
  mortgage or under the second mortgage in favour of Peoples Trust Company;

(k)  the Letter of Credit is drawn upon by
  Peoples Trust Company;



(l)  the Borrower makes any material
  alterations to the plans and specifications submitted and approved by the
  Lender without the prior written approval of the Lender;



(m)  the Borrower should cease to carry on
  construction contemplated by the Commitment Letter in an expeditious
  workmanlike manner for a period of over ten (10) days at a time when
  construction has not been fully completed in accordance with the plans and
  specifications approved by the Lender; provided that the Lender shall give
    the Borrower ten days written notice of such cessation of work and the Borrower
  shall have fifteen days after notice has been given to rectify the default;



(n)  if the Borrower ceases or threatens to
  cease to carry on any part of its business as conducted at the Interest
  Adjustment Date;



(o)  if the Lender in good faith believes that
  the prospect of repayment of all or any part of the any amounts secured hereunder
  is impaired;



(p)  if any legal implication arises which, in
  the opinion of the Lender, may be detrimental to the security value of this
  Mortgage;



(q)  if in the opinion of the Lender there is
    a material adverse change in the financial condition of the operations of
    the
  Borrower or of any Covenantor;



(r)  if the Borrower is a corporation and the
  Borrower ceases to be controlled by the parties who presently control it.







[6]

The Letter of Credit was renewed automatically
  on 7 August 1999 and
  subsequently for additional one-year terms, most recently until 1 April 2003.  On 1
  April 2000 the amount was reduced to
  $1.245 million.  Meanwhile, Hu granted a fourth mortgage to CIBC and a fifth
  mortgage to the appellant.

[7]

In the fall of 2001, a sale was arranged to complete
  no later than 11 April 2002.  The appellant refused to provide a discharge
  of its mortgage, so 5908 commenced foreclosure proceedings, claiming as due
  and owing the sum of $1,668,866.21 as
  of February 28, 2002 plus subsequent
per diem
interest of $595.31.  The
  entire sum is "interest" on the Principal Amount under that
  mortgage.

[8]

The sale completed with the approval of the
  court.  The net proceeds are being held in trust pending the resolution of this
  dispute.  When 5908 applied in chambers for an order
nisi
and for
  payment from the proceeds of its claim, the appellant argued that, as no credit
  had been advanced by 5908 by the issuance of the Letter of Credit, the interest
  charged pursuant to the terms of the 5908 mortgage was a criminal rate of interest
  contrary to s. 347(1)(a) of the
Criminal Code
and therefore no
  monies were owed to 5908.  5908 contended that as the Letter of Credit could
  have been drawn upon at any time after August 1, 1997, credit had been advanced
  to Hu and the effective rate of interest was 15 per cent per annum.

[9]

The Letter of Credit was never drawn down. I
  note however that on 20 November 2001, 5908 demanded payment be made on or
  before December 3, 2001, of $3,065,502.67 as the principal and interest accrued
  from 1 August 1997 to that date, by reason of Hus default in respect of this
  matter.  If Hu defaulted on the second mortgage that default must have been
  remedied upon the sale, because the appellants evidence is that it will
  recover monies if 5908 cannot enforce its claim to interest under its third
  mortgage, but not otherwise.

[10]

The amount 5908 claims is a charge for providing a standby letter of
  credit as security for a mortgage loan.

[11]

The logical consequence of this reasoning might be that s. 347 does
  not apply to the transaction with which we are concerned because there can be
  no interest under s. 347(2) if there is no credit advanced. That
  proposition was not articulated by counsel. As will become apparent, I need not
  consider it on the view I take of the transaction.

[12]

The relevant provisions of s. 347 of the
Criminal Code
are these:

347.(1)   ... every one who



(a)
  enters into an agreement or arrangement to receive interest at a criminal rate,
  or

(b) receives a
  payment or partial payment of interest at a criminal rate, is guilty



347.(2) Definitions



"credit advanced" means the
  aggregate of the money and the monetary value of any goods, services or
  benefits actually advanced or to be advanced under an agreement or arrangement
  minus the aggregate of any required deposit balance and any fee, fine, penalty,
  commission and other similar charge or expense directly or indirectly incurred
  under the original or any collateral agreement or arrangement;



"criminal rate" means an effective
  annual rate of interest calculated in accordance with generally accepted
  actuarial practices and principles that exceeds sixty per cent on the credit
  advanced under an agreement or arrangement;



"interest" means the aggregate of
  all charges and expenses, whether in the form of a fee, fine, penalty,
  commission or other similar charge or expense or in any other form, payable
    for the advancing of credit under an agreement, irrespective by or on behalf
    of the
  person to whom the credit is or is to be advanced



[13]

The actuarys opinion described her method of calculation of
  interest this way:

Method of Calculation



The effective rate of interest is the rate that
  makes the accumulated value of the streams of payments to and from the Borrower
  equal at the end of the transaction.  It is also the rate that the Borrower
  would have to earn on the funds advanced and paid on its behalf in order to
  meet its payment obligations in connection with the loan.  This is the method
  that I have followed and which is accepted in cases involving Section 347 of
  the
Criminal Code of Canada
.  This method is in accordance with
  accepted actuarial practices and principles.





[14]

The
    actuary concluded the rate of interest was infinite on three scenarios
    provided to her.  All were premised on the credit being advanced
  notionally on the expiry of the Letter of Credit, apparently because no money
  was changing hands with its delivery to Peoples Trust or subsequently.

[15]

When
    the Letter of Credit was delivered, the date of its surrender could not be
    known, because it could not be known when the indebtedness it was
  securing would be paid, anymore than it would be known if or when the second
    mortgage would fall into default when or if Peoples Trust would present the
    Letter of
  Credit for payment.  The only certainty was that it would be paid upon
  presentation of the original letter and a certificate of an officer of Peoples
  Trust

attesting that
  the amount claimed is due under the terms of a Commitment Letter dated May
  7, 1997 and Subsequent Agreement dated June 9, 1997 between Hu Enterprises
  Ltd. and Peoples Trust Company with respect to the Congregate Care Facility







[16]

Peoples
    Trust never presented the Letter of Credit and there was never any assurance
    it would.  Thus, the irrevocable standby letter of credit
  in this case is not directly comparable to the irrevocable documentary credit
  in
Kebet,
supra,
where the irrevocable promise was to pay
  a fixed sum on a fixed date.

[17]

The trial judge did not discuss the differences between the letter
  of credit delivered in
Kebet
and the one delivered in this case
  or the differences in the financing arrangement, before she concluded the
  interest rate on the mortgage securing the letter did not contravene s.
  347(1)(a) of the
Criminal Code
because:

A letter of credit may be "credit
  advanced" on delivery, if the letter is effective and enforceable on
  delivery.  On delivery of the letter of credit, People's, as the holder of the
  letter, could draw upon or cash the letter.  It was therefore credit advanced
  on the date the letter of credit was issued on August 1, 1997.







[18]

I agree s. 347(1)(a) was not violated by the parties' financing
  arrangement.

[19]

On 1
    August 1997,
  5908 used its credit to obtain for Hu a letter of credit Peoples Trust could
  present for payment,
inter alia
, on Hus default under its second mortgage.  That letter of credit was an irrevocable promise to pay $2,490,000 or some
  lesser amount at an uncertain date in the future.  It was a benefit with
  monetary value actually advanced that day, for which payment was to be
  deferred with a third mortgage given as partial security.

[20]

Whether
    the real value of the letter of credit is its amount, as the parties agreement
    suggests, or something less, need not be decided.  However
  the financing arrangement is regarded, and however the Letter of Credit is
    valued, the Supreme Court tells us, in
DeGelder Construction Co. v. Dancorp
  Developments Ltd.,
[1998] 3 S.C.R. 90 and
Garland v. The Consumers
  Gas Company Limited,
[1998] 3 S.C.R. 112, that
  s. 347(1)(a) is not violated.  When the agreement was made there was no
  requirement to pay interest over a period that necessarily gave rise to a
  criminal rate.

[21]

I do not accept that
Kebet,
supra,
stands for
  the proposition that the
Criminal Code
requires interest to be
  calculated only for the period during which the borrower has use of money
  actually advanced.  That proposition is the essence of the appeal.  It cannot
  stand with the definition of credit advanced.  Nor am I persuaded that the
  giving of the construction contract to a company related to 5908 was full
  consideration for the monetary value of the Letter of Credit, as the appellant
  suggests.

[22]

It follows I would dismiss the appeal.

[23]

MACKENZIE, J.A.
: I agree.

[24]

THACKRAY, J.A.
: I agree.

The Honourable Madam Justice Huddart


